Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I,II-IV claims, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim(s) 1-4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161126 A1 (“Yamazaki”) in view of US 2014/0034945 A1 (“Tokunaga”).

Regarding claim 1, Yamazaki shows (Fig. 7B) a semiconductor device (180) comprising: 
a first gate electrode (115, para 227); 
a first insulating film (113, para 227) over the first gate electrode; 
an oxide semiconductor film (103, para 227) over the first insulating film; 
a second insulating film (104, para 230) over the oxide semiconductor film; 
a pair of electrodes (110a, 110b) over the oxide semiconductor film and the second insulating film; and 
Yamazaki does not show a third insulating film over the pair of electrodes, 
wherein the oxide semiconductor film comprises: 
a first oxide semiconductor film; 
a second oxide semiconductor film over the first oxide semiconductor film; and 
a third oxide semiconductor film over the second oxide semiconductor film, 
wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film comprise the same elements, 
wherein the second oxide semiconductor film comprises a region having a higher carrier density than the first oxide semiconductor film and the third oxide semiconductor film, 
wherein the third insulating film comprises any one of silicon nitride, silicon nitride oxide, aluminum nitride, and aluminum nitride oxide, and 
wherein the second insulating film and the third insulating film are in contact with each other.
Tokunaga shows (Fig. 3D) a third insulating film (106b) over the pair of electrodes (105a,105b), 
wherein the oxide semiconductor film (104) comprises: 
a first oxide semiconductor film (104a); 
a second oxide semiconductor film (104b) over the first oxide semiconductor film; and 
a third oxide semiconductor film (104c) over the second oxide semiconductor film, 
wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film comprise the same elements (In, Ga and Zn as specified in para 71 for 104a, para 75 for 104b and para 77 for 104c), 
wherein the second oxide semiconductor film comprises a region having a higher carrier density than the first oxide semiconductor film and the third oxide semiconductor film (para 66), 
wherein the third insulating film comprises any one of silicon nitride (106b, para 150), silicon nitride oxide, aluminum nitride, and aluminum nitride oxide, and 
wherein the second insulating film (106a) and the third insulating film (106b) are in contact with each other.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tokunaga, with three layered oxide semiconductor film, to the invention of Yamazaki.
The motivation to do so is that the combination produces the predictable result of improved transistor performance with channel sandwiched between oxide semiconductor layers having lower carrier density than the channel and functioning as buffer layers for stabilizing an interface between a channel and an insulating film (para 14).

Regarding claim 2, Yamazaki as previously modified by Tokunaga shows wherein the second oxide semiconductor film (Tokunaga, 104b) comprises nitrogen (Tokunaga, 104b formed in an environment with nitrogen, para 75).

Regarding claim 3, Yamazaki as previously modified by Tokunaga shows wherein the second oxide semiconductor film (Tokunaga, 104b) comprises a region having a higher nitrogen concentration than the first oxide semiconductor (Tokunaga, 104a) film and the third oxide semiconductor film (104c, Tokunaga, since 104a and 104c does not have nitrogen at all).

Regarding claim 4, Yamazaki as previously modified by Tokunaga shows wherein the first oxide semiconductor film (Tokunaga, 104a), the second oxide semiconductor film (Tokunaga, 104b), and the third oxide semiconductor film (Tokunaga, 104c) separately comprise indium, M, and zinc, and wherein M is aluminum, gallium, yttrium, or tin (Tokunaga, In, Ga and Zn as specified in para 71 for 104a, para 75 for 104b and para 77 for 104c).

Regarding claim 6, Yamazaki as previously modified by Tokunaga shows the semiconductor device according to claim 1.
Yamazaki as previously modified by Tokunaga does not show a display element electrically connected to the semiconductor device.
Yamazaki (Embodiment of Fig. 14) shows a display element (540, para 286) electrically connected to the semiconductor device (510).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yamazaki (Embodiment of Fig. 14), with display element, to the invention of Yamazaki as previously modified by Tokunaga.
The motivation to do so is that the combination produces the predictable result of driver for electrically driving the display element.  

2. Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamazaki in view of Tokunaga as applied to claim 1 further in view of Tokunaga (Embodiment of Fig. 10) and US 2013/0314074 A1 (“Takahashi”).

Regarding claim 5, Yamazaki as previously modified by Tokunaga shows the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film.
Yamazaki as previously modified by Tokunaga does not show wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film separately comprise a crystal part, and wherein the crystal part has a c-axis alignment.
Tokunaga show (Fig. 10B) the oxide semiconductor film comprise a crystal part (para 224), and wherein the crystal part has a c-axis alignment (para 224).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yamazaki as previously modified by Tokunaga, including the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film, with the invention of Tokunaga (Embodiment Fig. 10).  
The motivation to do so is that the combination produces increased reliability of the transistor (Takahashi, para 123).

3. Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamazaki in view of Tokunaga as applied to claim 6 further in view of US 2014/0240631 A1 (“Shishido”).

Regarding claim 7, Yamazaki as previously modified by Tokunaga shows the display device.
Yamazaki as previously modified by Tokunaga does not show a touch sensor electrically connected to the display device.
Shishido shows (Fig. 1, 3, 25-29) a touch sensor (para 306) electrically connected to the display device (100, Fig. 1).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shishido, with touch sensor, to the invention of Yamazaki as previously modified by Tokunaga.
The motivation to do so is that the combination produces a variation of the input at the transistor which allows sensing data to be viewed.

Regarding claim 8, Shishido shows (Fig. 29) an operation key (para 325, 5005) or a battery electrically connected to the display module (5001, para 325).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819